Name: Commission Implementing Regulation (EU) NoÃ 899/2011 of 7Ã September 2011 fixing the coefficients applicable to cereals exported in the form of Irish whiskey for the period 2011/12
 Type: Implementing Regulation
 Subject Matter: plant product;  trade policy;  beverages and sugar;  Europe;  trade
 Date Published: nan

 8.9.2011 EN Official Journal of the European Union L 231/13 COMMISSION IMPLEMENTING REGULATION (EU) No 899/2011 of 7 September 2011 fixing the coefficients applicable to cereals exported in the form of Irish whiskey for the period 2011/12 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1670/2006 of 10 November 2006 laying down certain detailed rules for the application of Council Regulation (EC) No 1784/2003 as regards the fixing and granting of adjusted refunds in respect of cereals exported in the form of certain spirit drinks (2), and in particular Article 5 thereof, Whereas: (1) Article 4(1) of Regulation (EC) No 1670/2006 lays down that the quantities of cereals eligible for the refund are to be the quantities placed under control and distilled, weighted by a coefficient to be fixed annually for each Member State concerned. The coefficient is to express the average ratio between the total quantities exported and the total quantities marketed of the spirit drink concerned, on the basis of the trend noted in those quantities during the number of years corresponding to the average ageing period of the spirit drink in question. (2) According to the information provided by Ireland in respect of the period 1 January to 31 December 2010, the average ageing period for Irish whiskey in 2010 was 5 years. (3) The coefficients for the period 1 October 2011 to 30 September 2012 should therefore be fixed accordingly. (4) Article 10 of Protocol 3 to the Agreement on the European Economic Area excludes the grant of refunds in respect of exports to Liechtenstein, Iceland and Norway. Moreover, the Union has concluded agreements abolishing export refunds with certain third countries. Under the terms of Article 7(2) of Regulation (EC) No 1670/2006, that should be taken into account in calculating the coefficients for 2011/12. (5) Commission Regulation (EU) No 1116/2010 of 2 December 2010 fixing the coefficients applicable to cereals exported in the form of Irish whiskey for the period 2010/11 (3) has exhausted its effects, as it concerns the coefficients applicable for the year 2010/11. For reasons of legal security and clarity, that Regulation should be repealed, HAS ADOPTED THIS REGULATION: Article 1 For the period 1 October 2011 to 30 September 2012, the coefficients provided for in Article 4 of Regulation (EC) No 1670/2006 applying to cereals used in Ireland for manufacturing Irish whiskey shall be as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 October 2011 to 30 September 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 September 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 312, 11.11.2006, p. 33. (3) OJ L 317, 3.12.2010, p. 1. ANNEX Coefficients applicable in Ireland Period of application Coefficient applicable to barley used in the production of Irish whiskey, category B (1) to cereals used in the production of Irish whiskey, category A From 1 October 2011 to 30 September 2012 0,173 0,147 (1) Including malted barley.